81403: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01476: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81403


Short Caption:SCHOPPER (LUCAS) VS. STATE C/W 81404Court:Supreme Court


Consolidated:81403*, 81404Related Case(s):78148


Lower Court Case(s):Washoe Co. - Second Judicial District - CR181246Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/17/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantLucas Hunter SchopperDavid Kalo Neidert
							(State of Nevada/DETR)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/30/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/30/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-24168




06/30/2020Transcript RequestFiled Certificate of No Transcript Request. (SC)20-24286




06/30/2020MotionFiled Motion to Consolidate. Nos. 81403/81404. (SC)20-24288




07/02/2020Order/ProceduralFiled Order Consolidating Appeals.  Docket No. 81404 shall be removed from the fast track and redesignated a standard appeal. Appellant shall have 14 days from the date of this order to file and serve a single, combined docketing statement.  Appellant shall have until October 28, 2020, to file a single, combined opening brief and appendix addressing all issues in both appeals.  Nos. 81403/81404.  (SC)20-24571




07/30/2020MotionFiled Appellant's Motion to File Docketing Statement Out of Time.  Nos. 81403/81404. (SC)20-27879




07/30/2020Docketing StatementFiled Docketing Statement Criminal Appeals.  Nos. 81403/81404. (SC)20-27880




08/04/2020Order/ProceduralFiled Order Granting Motion.  Despite its untimeliness, appellant's motion for an extension of time to file the docketing statement is granted.  The docketing statement was filed on July 30, 2020.  Nos. 81403/81404.  (SC)20-28417




10/28/2020MotionFiled Stipulation to Extend Time to File Opening Brief and Appendix. Nos. 81403/81404  (SC)20-39554




10/28/2020MotionFiled Stipulation to Extend Time to File Opening Brief and Appendix. Nos. 81403/81404 (SC)20-39558




10/29/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix. Nos. 81403/81404 (SC)20-39576




11/30/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief.  Nos. 81403/81404. (SC)20-43345




11/30/2020MotionFiled Appellant's Motion to Extend Time to File Opening Brief. Nos. 81403/81404. (SC)20-43346




12/03/2020Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: December 30, 2020. Nos. 81403/81404 (SC)20-43771




12/29/2020AppendixFiled Appellant's Appendix to Opening Brief. Nos. 81403/81404 (SC)20-46858




12/29/2020AppendixFiled Appellant's Appendix to Opening Brief. Nos. 81403/81404 (SC)20-46859




12/29/2020BriefFiled Appellant's Opening Brief. Nos. 81403/81404 (SC)20-46878




12/29/2020BriefFiled Appellant's Opening Brief. Nos. 81403/81404 (SC)20-46879




01/28/2021Notice/IncomingFiled Notice of Appearance (Kevin Naughton for respondent). Nos. 81403/81404  (SC)21-02630




01/28/2021BriefFiled  Respondent's Answering Brief. Nos. 81403/81404  (SC)21-02631




03/17/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


01/14/2022Order/DispositionalFiled Order Vacating Judgement and Remanding. "ORDER the judgement of the district court VACATED AND REMAND these matters to the district court for proceedings consistent with this order." RP/JH/KP. (SC)22-01476





Combined Case View